           Case 16-05370-jwc               Doc 57 Filed 07/18/19 Entered 07/18/19 08:53:46                                Desc
                                             Stamped Summon Page 1 of 2
                                                 U.S. Bankruptcy Court
                                              Northern District of Georgia
In re:
                                                               Bankruptcy Case No.13−51434−jwc
NICOLE MARIA HENDERSON
                                                   Debtor
                                                               Adversary Proceeding No.16−05370−jwc
NICOLE HENDERSON
                                                   Plaintiff
v.
UNITED STATES DEPT OF EDUCATION
NEXT STUDENT (SEROS FINANCIAL) ET. AL.
                                                   Defendant


                                         FOURTH ALIAS SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summon to the Clerk of the
Bankruptcy Court within 30 days from the date of issuance of this summons, except that the United States and its offices and agencies shall
submit a motion or answer to the complaint within 35 days of issuance.

Address of Clerk
                   Clerk, U.S. Bankruptcy Court
                   Northern District of Georgia
                   1340 United States Courthouse
                   75 Ted Turner Drive SW, Atlanta GA 30303
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.


Name and Address of Plaintiff's Attorney
            Nicole Henderson
            412 Kimberwick Drive
            Hampton, GA 30228

If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A JUDGEMENT BY
THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE
COMPLAINT.




                        Date Issued:

                                                                                 M. Regina Thomas, Clerk Of Court
                      07/18/2019
           Case 16-05370-jwc        Doc 57 Filed 07/18/19 Entered 07/18/19 08:53:46   Desc
                                      Stamped Summon Page 2 of 2
continued caption:

Listing Of Defendant Names:

UNITED STATES DEPT OF EDUCATION
400 MARYLAND AVE, SW
WASHINGTON, DC 20002

NEXT STUDENT (SEROS FINANCIAL)
SUITE 220
2141 E. BROADWAY
TEMPE, AZ 35282

ALLIED INTERSTATE, LLC
SUITE 300
12755 HIGHWAY 55
MINNEAPOLIS, MN 55411

CHARTER ONE BANK
PO BOX 42010
PROVIDENCE, RI 02940

AMERICAN STUDENT ASSISTANCE CORP
KAY LIU, CORPORATE EXECUTIVE
100 CAMBRIDGE STREET
SUITE 1600
BOSTON, MA 02114

EDUCATIONAL CREDIT MANAGEMENT CORPORATION

NATIONAL COLLEGIATE STUDENT LOAN TRUSTS 2006−4 AND 2006−7
